The joint petition by the plaintiff and the defendants Pasquale Camputaro, Jr., executor of the estate of Pasquale Camputaro, and American Industries, Inc., for certification to appeal from the Appellate Court, 177 Conn. App. 779, 173 A.3d 959 (2017), is granted, limited to the following issues:"1. Did the Appellate Court properly conclude that it had subject matter jurisdiction to consider the intervenors' appeal?"2. Did the Appellate Court properly conclude that a hearing pursuant to General Statutes § 8-8 (n) was required to be held by the trial court before it rendered the modified judgment?"3. Did the Appellate Court properly conclude that the trial court violated the rules of practice by rendering the modified judgment on November 16, 2015?"MULLINS, J., did not participate in the consideration of or decision on this petition.